DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,869,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches a replacement mitral valve comprising an anchor frame; a strut frame attached to the anchor frame including a plurality of strut members and a frame portion including a plurality of arches which define a plurality of peaks, wherein each of the plurality of strut members and the plurality of peaks extend distally, the plurality of strut members extend further distally than the plurality of peaks when the replacement valve is in the expanded configuration; and a plurality of leaflets attached to the strut frame; in addition to the other structural limitations disclosed in independent claim 1.  Furthermore, no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches a replacement mitral valve comprising an anchor frame comprising a flared atrial anchor having a first frame and a separate second frame overlapping the first frame, wherein the first and second frames having a plurality of interconnected arcuate portions extending around an outer perimeter of the flared atrial anchor, the anchor frame further comprising a central portion; and a strut frame attached to the anchor frame, with a plurality of leaflets attached to the strut frame; in addition to the other structural limitations disclosed in independent claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/DINAH BARIA/Primary Examiner, Art Unit 3774